DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 of said abstract contains disclosed.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (US 5,947,986).
Regarding claim 1, Lewis teaches a pre-moistened swab system comprising: a swab applicator (10) having; a first end (12a); a second end (12b); a liquid material (Col 4, Ln 37-39); and a swab tip (16) comprising absorbent material (Col 4, Ln 35-36); wherein the swab tip is pre-moistened by the liquid material (Col 4, Ln 36-37).  
Lewis further teaches in claim 2 wherein the liquid material is any one or any combination of a liquid makeup remover, an ear cleaning solution, petroleum jelly, hydrogen peroxide, rubbing alcohol, an anesthetic solution, and an antibiotic ointment (Col 4, Ln 37-39);
in claim 3 wherein the swab tip includes a first tip (16) and a second tip (17);
in claim 4 wherein the first tip is positioned at the first end of the swab applicator and the second tip is positioned at the second end of the swab applicator (as shown in Fig 3 or 4);
in claim 5 wherein the first tip includes the liquid material (Col 4, Ln 36-37);
in claim 6 wherein the second tip does not include the liquid material (Col 4, Ln 39-40);
in claim 7 wherein the absorbent material of the swab tip comprises cotton (Col 4, Ln 25-36);
in claim 8 wherein the swab applicator is plastic (Col 4, Ln 30-31);
in claim 9 wherein the swab applicator is not plastic (Col 4, Ln 31-32);
in claim 10 wherein the swab applicator is disposable (inherent function of swabs, as swabs are for single use);
in claim 11 wherein the swab applicator is pre-moistened with the liquid material and provided in a package (as shown in Fig 4 each tip is wrapped);
in claim 12 wherein the package includes multiple the swab applicators (as shown in Fig 5);
in claim 13 wherein the package includes a single swab applicator (as shown in Fig 4);  
 	in claim 15 wherein the liquid material is medicated (Col 4, Ln 39); 
	and in claim 16 wherein the liquid material is non-medicated (Col 4, Ln 38);  
Regarding claim 17, Lewis teaches a pre-moistened swab system. the pre-moistened swab system comprising: a swab applicator (10) having; a first end (12a); a second end (12b); a swab tip (16) comprising cotton (Col 4, Ln 35-36); and a liquid material (Col 4, Ln 36-39); wherein the swab tip contains the liquid material (Col 4, Ln 36-39); wherein the liquid material is any one or any combination of a liquid makeup remover, an ear cleaning solution, petroleum jelly, hydrogen peroxide, rubbing alcohol, an anesthetic solution, and an antibiotic ointment (Col 4, Ln 36-39); wherein the first tip is positioned at the first end of the swab applicator and a second tip is positioned at the second end of the swab applicator (as shown in Fig 3 or 4); wherein the first tip (16) includes the liquid material (Col 4, Ln 36-37); wherein the swab applicator is non-plastic (Col 4, Ln 31-32); wherein the swab applicator is disposable (inherent function of swabs, as swabs are for single use); and wherein the swab applicator is provided in a package (as shown in Fig 4 or 5).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, in view of Zygmont (US 6,494,856).
	Regarding claim 14, Lewis teaches substantially all features of the claimed invention except for wherein the swab applicator contains hydrogen peroxide and is provided individually in the package.  Attention is directed to Zygmont that teaches wherein the swab applicator (6) contains hydrogen peroxide (Col 5, Ln 40-41) and is provided individually in the package (2; as shown in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a swab applicator pre-moistened with hydrogen peroxide and packaged individually, in view of Zygmont's teaching.  Hydrogen peroxide is traditionally used to kill germs and individually packaged swabs are commonly made for convenience and portability.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis, in view of Van Breen (US 2006/0116355).
Regarding claim 18, Lewis teaches substantially all features of the claimed invention except for a set of instructions; and wherein the pre-moistened swab system is arranged as a kit.  Attention is directed to Van Breen that teaches a set of instructions (44, Fig 3); and wherein the pre-moistened swab system (46) is arranged as a kit (40; ¶ [37]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the pre-moistened swab system in a kit with a set of instruction, in view of Van Breen's teaching.  Placing swab or other items in a kit along with instructions how to use the items in a kit are commonly done.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,846,215 to Zygmont, US 2009/0216172 to Houtan, and US 2005/0085759 to Dwight are all directed to the state of the art as teachings of pre-moistened swabs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is  (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754